Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  4/23/2021. The instant application has claims 1-20 pending. The system, method and medium for SSR instruction being encoded and being verified for execution of instruction. There a total of 20 claims.

Allowable Subject Matter

Claims 3-6, 10-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to because the drawings should be Arabic numerals with oblique slash for each drawings, the current version is not customarily as 1.1, 1.2, 1.3, etc.  See MPEP  1825 citation below with underline for emphasis. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

1825    The Drawings [R-08.2017]
PCT Rule 11
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Physical Requirements of the International Application
11.13 Special Requirements for Drawings
(a) Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) Cross-sections shall be indicated by oblique hatching which should not impede the clear reading of the reference signs and leading lines. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) The scale of the drawings and the distinctness of their graphical execution shall be such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) When, in exceptional cases, the scale is given on a drawing, it shall be represented graphically. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) All numbers, letters and reference lines, appearing on the drawings, shall be simple and clear. Brackets, circles or inverted commas shall not be used in association with numbers and letters. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(f) All lines in the drawings shall, ordinarily, be drawn with the aid of drafting instruments. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(g) Each element of each figure shall be in proper proportion to each of the other elements in the figure, except where the use of a different proportion is indispensable for the clarity of the figure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(h) The height of the numbers and letters shall not be less than 0.32 cm. For the lettering of drawings, the Latin and, where customary, the Greek alphabets shall be used. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(i) The same sheet of drawings may contain several figures. Where figures on two or more sheets form in effect a single complete figure, the figures on the several sheets shall be so arranged that the complete figure can be assembled without concealing any part of any of the figures appearing on the various sheets. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(j) The different figures shall be arranged on a sheet or sheets without wasting space, preferably in an upright position, clearly separated from one another. Where the figures are not arranged in an upright position, they shall be presented sideways with the top of the figures at the left side of the sheet. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(k) The different figures shall be numbered in Arabic numerals consecutively and independently of the numbering of the sheets. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(l) Reference signs not mentioned in the description shall not appear in the drawings, and vice versa. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(m) The same features, when denoted by reference signs, shall, throughout the international application, be denoted by the same signs. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(n) If the drawings contain a large number of reference signs, it is strongly recommended to attach a separate sheet listing all reference signs and the features denoted by them. 

37 C.F.R. 1.437  The drawings.
(a) Drawings are required when they are necessary for the understanding of the invention (PCT Art. 7 ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) The physical requirements for drawings are set forth in PCT Rule 11  and shall be adhered to. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The international application must contain drawings when they are necessary for the understanding of the invention. Moreover where, without drawings being actually necessary for the understanding of the invention, its nature admits of illustration by drawings, the applicant may include such drawings and any designated Office may require the applicant to file such drawings during the national phase. Flow sheets and diagrams are considered drawings.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Drawings must be presented on one or more separate sheets. They may not be included in the description, the claims or the abstract. They may not contain text matter, except a single word or words when absolutely indispensable. Note that if the drawings contain text matter not in English but in a language accepted under PCT Rule 12.1(a)  by the International Bureau as a Receiving Office, the international application will be transmitted to the International Bureau for processing in its capacity as a Receiving Office. See 37 CFR 1.412(c)(6)(ii). If the drawings contain text matter not in a language accepted under PCT Rule 12.1(a)  by the International Bureau as a Receiving Office, the application will be denied an international filing date.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

All lines in the drawings must, ordinarily, be drawn with the aid of a drafting instrument and must be executed in black, uniformly thick and well-defined lines. Color drawings are not acceptable. PCT Rules 11.10  to 11.13  contain detailed requirements as to further physical requirements of drawings. Drawings newly executed according to national standards may not be required during the national phase if the drawings filed with the international application comply with PCT Rule 11. The examiner may require new drawings where the drawings which were accepted during the international phase did not comply with PCT Rule 11. A file reference may be indicated in the upper left corner on each sheet of the drawings.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

All of the figures constituting the drawings must be grouped together on a sheet or sheets without waste of space, preferably in an upright position and clearly separated from each other. Where the drawings cannot be presented satisfactorily in an upright position, they may be placed sideways, with the tops of the drawings on the left-hand side of the sheet.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The usable surface of sheets (which must be of A4 size) must not exceed 26.2 cm x 17.0 cm. The sheets must not contain frames around the usable surface. The minimum margins which must be observed are: top and left side: 2.5 cm; right side: 1.5 cm; bottom: 1.0 cm.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

All sheets of drawings must be numbered in the center of either the top or the bottom of each sheet but not in the margin in numbers larger than those used as reference signs in order to avoid confusion with the latter. For drawings, a separate series of page numbers is to be used. The number of each sheet of the drawings must consist of two Arabic numerals separated by an oblique stroke, the first being the sheet number and the second being the total number of sheets of drawings. For example, "2/5" would be used for the second sheet of drawings where there are five in all.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Different figures on the sheets of drawings must be numbered in Arabic numerals consecutively and independently of the numbering of the sheets and, if possible, in the order in which they appear. This numbering should be preceded by the expression "Fig."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In situations where one or more sheets are added, each sheet shall be identified by the number of the preceding sheet followed by a slant and then by another Arabic numeral such that the additional sheets are numbered consecutively, starting always with number one for the first sheet added after an unchanged sheet (e.g., 10/1, 15/1, 15/2, 15/3, etc.). See Administrative Instructions Section 311.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The PCT makes no provision for photographs. Nevertheless, they are allowed by the International Bureau where it is impossible to present in a drawing what is to be shown (for instance, crystalline structures). Where, exceptionally, photographs are submitted, they must be on sheets of A4 size, they must be black and white, and they must respect the minimum margins and admit of direct reproduction. Color photographs are not accepted.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The procedure for rectification of obvious mistakes in the drawings is explained in MPEP § 1836. The omission of an entire sheet of drawings cannot be rectified without affecting the international filing date, except in applications filed on or after April 1, 2007, where, if the application, on its initial receipt date, contained a priority claim and a proper incorporation by reference statement, the original international filing date may be retained if the submitted correction was completely contained in the earlier application. See PCT Rules 4.18  and 20.6. Rectifications of obvious mistakes are not considered to be amendments.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The drawings can be amended during the international phase only if the applicant files a Demand for international preliminary examination. The drawings can also be amended during the national phase. The amendment shall not go beyond the disclosure in the international application as filed. See PCT Article 34(2)(b).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Specification
The disclosure filed on 4/23/2021 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7,-9, 14-16, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over DPTSV: A Dynamic Priority Task Scheduling Strategy for TSS Deadlock Based on Value Evaluation to Bo in view of US Patent Pub 2018/0183590 to Kuo.

Regarding claim 1, 8, 15, Bo discloses A method for managing information handling systems, the method comprising: obtaining, by a stackable system role (SSR) manager of an information handling system, an SSR instruction(Fig.2 item TPM receives instruction from various users); performing an encoding on the SSR instruction using a public key to obtain an encoded instruction value(§ 4.1 TPM Implementation features, the command operations are encrypted using TPM key); providing an encoded SSR instruction to a local hardware resource manager of the information handling system, wherein the encoded SSR instruction comprises the SSR instruction and the encoded instruction value; obtaining, from the hardware resource manager, , and based on the response, initiating an execution of the SSR instruction(Fig.3  item instruction-queing-scheduling area & Page 170 Algorithm 4, the key is used to load and decrypt the command).  


In the same field of endeavor as the claimed invention, Kuo discloses a response, wherein the response specifies whether the encoded SSR instruction is valid(Par. 0019 & Par. 0022, the booting instructions are decrypted and verified).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Bo  invention to incorporate a response, wherein the response specifies whether the encoded SSR instruction is valid for the advantage of  providing an authenticated access for manufacturers as taught in Kuo see Par. 0022

Regarding claim 2, 9, 16, the combined method/system/medium of Bo and Kuo, Bo discloses  The method of claim 1, wherein the encoded SSR instruction further comprises a SSR entry, and wherein the SSR entry specifies a SSR(4.1 TPM Implementation features, the commands like flush, long, short).

Regarding claim 7, 14, 20, the combined method/system/medium of Bo and Kuo, Bo discloses The method of claim 1, wherein the public key is obtained from the local hardware resource manager(Fig. 2 TPM & Fig. 1 Resource Mgr).

	Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov